—Ap*864peal from a decision of the Unemployment Insurance Appeal Board, filed July 16, 1999, which, inter alla, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant lost his employment in a real estate management firm under nondisqualifying circumstances in August 1998 and, thereafter, applied for unemployment insurance benefits. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was not totally unemployed as of November 16, 1998 and that claimant was properly assessed with a recoverable overpayment. The record reveals that while claimant was receiving unemployment insurance benefits, he was hired on November 12, 1998 as an independent contractor with a real estate brokerage firm (hereinafter the firm). Claimant was given an office with the firm, including a computer and telephone. Claimant also attended weekly meetings with the firm and attended open houses. These activities constitute employment (see, Matter of Savage [Commissioner of Labor], 253 AD2d 924). Inasmuch as claimant failed to report these activities, despite receiving the unemployment insurance information handbook which explained the reporting requirements, the benefits received as of November 16, 1998 are properly recoverable (see, Matter of Donaghy [Commissioner of Labor], 264 AD2d 883).
Mercure, J. P., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.